—In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Foskey, J.), dated January 7, 2002, which denied her objections to an order of the same court (Kahlon, H.E.), entered May 16, 2001, which, after a hearing, denied her petition to compel the father to pay a pro rata share of college expenses for two of the parties’ children.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the mother’s objections. The children wrongfully refused to visit with their father and thus forfeited their right to payment of college expenses by him (see Chamberlin v Chamberlin, 240 AD2d 908 [1997]; cf. Radin v Radin, 209 AD2d 396 [1994]).
The mother’s remaining contentions are without merit. Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.